Case: 18-40936     Document: 00515950185         Page: 1     Date Filed: 07/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                            FILED
                                                                      July 23, 2021
                                  No. 18-40936                       Lyle W. Cayce
                                Summary Calendar                          Clerk



   Robert Tracy Warterfield,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CV-330


   Before Higginbotham, Jones, and Willett, Circuit Judges.
   Per Curiam:*
          Robert Tracy Warterfield, Texas prisoner # 1829999, filed a 28 U.S.C.
   § 2254 application challenging his convictions for aggravated sexual assault
   of a child (two counts) and indecency with a child by contact (two counts).



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40936       Document: 00515950185          Page: 2     Date Filed: 07/23/2021




                                     No. 18-40936


   As part of this pending habeas application, he also filed a purported
   application for injunctive relief, which sought to enjoin Texas officials in their
   interpretations of, and obligations under, a plea agreement from a prior case.
   According to Warterfield’s pleadings, the alleged violations of this prior plea
   agreement helped prosecutors obtain his current convictions. The district
   court reconstrued the purported application for injunctive relief as a petition
   for a writ of mandamus, but it denied this reconstrued petition for lack of
   jurisdiction to grant the relief requested. Warterfield then filed the instant
   interlocutory appeal.
            This court must consider the basis of its own jurisdiction, sua sponte
   if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). For
   jurisdiction to exist, the court must have a live case or controversy before it
   at all times. See United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir.
   2016) (en banc). A moot case presents no case or controversy. See id. “This
   court reviews questions of jurisdiction de novo, including [whether] a case or
   controversy has become moot.” Veasey v. Abbott, 888 F.3d 792, 798 (5th Cir.
   2018).
            The district court now has denied the underlying § 2254 application
   as time-barred and dismissed the case. Warterfield’s appeal from that denial
   now is pending in this court. We conclude that the district court’s resolution
   of the underlying § 2254 application renders Warterfield’s interlocutory
   appeal moot. Warterfield’s renewed motion for appointment of counsel also
   is denied.
            INTERLOCUTORY APPEAL DISMISSED AS MOOT;
   MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                           2